ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Janus Global Operations, LLC                 )   ASBCA No. 63156
                                             )
Under Contract Nos. H98230-12-C-0050         )
                    W91B4N-14-C-2022         )
                    SAQMMA-11-D-0103         )
                    FA8240-17-D-4651         )
                    W912DY-10-D-0016         )

APPEARANCES FOR THE APPELLANT:                   Edmund M. Amorosi, Esq.
                                                 Daniel H. Ramish, Esq.
                                                  Smith Pachter McWhorter PLC
                                                  Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Melanie L. Braddock, Esq.
                                                 Michael L. Graves, Jr., Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Huntsville

                             ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket without prejudice.

      Dated: October 12, 2022



                                          DAVID D’ALESSANDRIS
                                          Administrative Judge
                                          Armed Services Board
                                          of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 63156, Appeal of Janus
Global Operations, LLC, rendered in conformance with the Board’s Charter.

      Dated: October 12, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2